Citation Nr: 1117209	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-26 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a neck disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from January 1943 to February 1946.  

In March 2003, the Board of Veterans' Appeals (Board) denied, in part, service connection for a neck disability.  

This matter comes before the Board on appeal from a November 2008 decision by the RO which found that new and material evidence had not been received to reopen the claim of service connection for a neck disability and denied service connection for a low back disability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

First, in his notice of disagreement, received in November 2008, and on a VA Form 9 received in February 2011, the Veteran checked the box indicating that he wished to appear at a hearing before a traveling member of the Board at the RO in Decatur, Georgia.  Although the Certification of Appeal (VA Form 8), noted that the Veteran had requested a Travel Board hearing, it does not appear that any action was undertaken to comply with his request.  The hearing request has not been withdrawn.  Consequently, a Travel Board hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2010).

Second, the Board notes that by letter dated in June 2007, in his notice of disagreement dated in November 2008, and on a VA Form 9 received in February 2011, the Veteran requested a copy of the video conference hearing held in January 2001, in connection with his prior claim which was denied by the Board in March 2003.  However, it does not appear that any action was undertaken to provide the Veteran with this information.  As the appeal must be remanded to comply with his request for a Travel Board hearing, the Agency of Original Jurisdiction (AOJ) should send the Veteran a copy of the January 2001 video conference hearing transcript.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  

Accordingly, the claim is REMANDED to the AOJ for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The Veteran should be provided with a copy of the January 2001 video conference hearing transcript.  

2.  Schedule the Veteran for a Travel Board hearing at the earliest opportunity, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

By this REMAND, the Board intimates no opinion; either legal or factual, as to any final determination warranted in this case.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

